Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the average" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Issa et al (Intermuscular coherence in amyotrophic lateral sclerosis: A preliminary assessment, IDS, NPL #6, published 06/2017).

As to claim 1, Issa discloses a method for diagnosing a neurodegenerative disorder in a subject (determining Amyotrophic lateral sclerosis (ALS) using EMG signals, abstract), the method comprising:
 i) obtaining surface electromyographic (EMG) signal data from a pair of muscles in the subject (obtaining surface EMG from a pair of muscles in the arm, left col, page 863, fig.1); 
ii) processing the EMG signal data to determine an intermuscular coherence (IMC) phase of response between the pair of muscles across a frequency range (IMC values calculated from EMG signals across frequency range 20Hz -40Hz, right col., page 862, right col., page 863, and right col., page 864, as best seen in fig.2B IMC is calculated between frequency range 5-60Hz); and 
iii) analyzing variability of the IMC phase (estimating intraindividual variability, IMC was measured twice between frequency range 20-40Hz, left col., page 864-865, as best seen in fig.2-4) of response between the pair of muscles across the frequency range to determine a phase variance value (determining the cut-off value that determines/differentiate between normal and ALS subject, right col., page 863-right col., page 865, as best seen in fig.2-4), wherein the phase variance value is calculated from the average variability of the IMC phase over the frequency range (the cut-off value is calculated by averaged IMC values measured across a frequency range, fig.2, section 
wherein the phase variance value indicates that the subject suffers from the neurodegenerative disorder (the cut-off value determines/differentiate between normal and ALS subject, right col., page 863-right col., page 865, as best seen in fig.2-4).

As to claim 2, Issa discloses the method, wherein the frequency range is about 5 Hz to about 80 Hz (frequency range 20Hz -40Hz, right col., page 862, right col., page 863, and right col., page 864, as best seen in fig.2B IMC is calculated between frequency range 5-60Hz).

As to claim 3, Issa discloses the method, wherein the method further comprises determining an intermuscular coherence (IMC) value, wherein the IMC value comprises an average IMC magnitude of the response between the pair of muscles across the frequency range (IMC value measured at each frequency value between frequency range 5Hz-60Hz are repeated and the magnitude is averaged, left col., page 864 and page 865, fig.2B-5). 

As to claim 4, Issa discloses the method, further comprising causing a display interface to display the phase variance value plotted against the IMC value (the display inherently in the system that displays plots of phase variance value/cut-off value in dashed line against IMC, as best seen in fig.2B).



As to claim 6, Issa discloses the method, wherein the phase variance value of between about 0 to about 0.6 and the IMC value of greater than about 0.023 indicates that the subject does not suffer from the neurodegenerative disorder (the phase variance value/cut-off value is 0.023, wherein IMC values above 0.023 represents subjects normal subject with no disease, page 865, as bet seen in fig.2B).

As to claim 7, Issa discloses the method, wherein the phase variance value directly correlates to a severity of disease progression (cut-off value of 0.023 has high sensitivity and specificity to distinguish between ALS and normal patients, left col., page 865, dig.2B, 3 and 4).

As to claim 8, Issa discloses the method, wherein the neurodegenerative disorder is amyotrophic lateral sclerosis (ALS) (determining Amyotrophic lateral sclerosis (ALS) using EMG signals, abstract, pages 864-865), spinocerebellar ataxia, fronto-temporal dementia, or primary lateral sclerosis.



As to claim 10, Issa discloses the method, wherein the pair of arm muscles is a brachioradialis muscle and a bicep muscle (the pair of muscles are brachioradialis muscle and the biceps muscle, left col., page 863, as best seen in fig.1).

As to claim 11, Issa discloses the method, further comprising causing a display interface to display a plot of the IMC phase of the response between the pair of muscles across the frequency range (the display inherently in the system that displays the plot in fig.2A and 5, pages 865-866).

As to claim 12, Issa discloses the method, further comprising causing a display interface to display the phase variance value and an indication when the phase variance value exceeds a predetermined threshold value (the display inherently in the system that displays the plots in fig.2B, 3 and 4, pages 865).

Response to Arguments
Applicant’s arguments with respect to claim objections and 112 rejections have been fully considered and are persuasive. The claim objections and 112 rejections have been withdrawn. 

Applicant's arguments filed on 10/15/2021 regarding the Office Action conflates the claimed “phase variance value” and “IMC value” in claim 1, and that the prior art Issa et al teaches the claimed IMC phase calculations, but failed to teach phase variance values that are used as a biomarker to diagnose a neurodegenerative disorder (see Applicant arguments, page 7) have been fully considered but they are not persuasive, because in page 6 of the Office Action mailed on 06/15/2021 the claimed subject matter “phase variance value” is interpreted as the cut-off value that determines/differentiate normal and ALS subjects, wherein the cut-off value is calculated by averaged IMC values measured across a frequency range (see Issa’s invention, fig.2, section (B) in page 865, as best seen in fig.2b), wherein the cut-off values in determined to be 0.025 (page 865), while the claimed subject matter “IMC value” is interpreted as the IMC values measured between frequency range 20-40 Hz (see Issa’s invention, fig.2, section (A) in page 865, as best seen in fig.2a). 
The Office Action explicitly interprets the claimed subject matters “phase variance value” and “IMC value” as two different parameters and does not conflate the two terms, as alleged by the Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791